PER CURIAM.
This is an appeal from an order denying ■post-conviction relief.
An examination of the record discloses that an indictment was filed in Circuit Court April 28, 1948 charging the defendant with murder in the first degree, that he pleaded not guilty, was tried and found guilty by a jury, and duly sentenced, and that throughout critical stages of the proceedings before the court the defendant was represented by an attorney of his own choosing. Petition reflects no grounds upon which a motion to vacate the judgment could be granted.
Affirmed.
ALLEN, Acting C. J., and SHANNON and ANDREWS, JJ., concur.